Citation Nr: 1030699	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1958 to September 1963.  These matters are before the Board of 
Veterans' Appeals on appeal from a January 2007 rating decision 
by the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2007 and December 2008, these issues 
were remanded for further development.  

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for a 
colon disorder and entitlement to ratings in excess of 10 
percent, each, for peripheral neuropathy of the lower 
extremities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action. 


FINDING OF FACT

At no time during the appeal period were manifestations of the 
Veteran's peripheral neuropathy or either upper extremity shown 
to be productive of symptoms/impairment exceeding mild incomplete 
paralysis of the median nerve.


CONCLUSION OF LAW

Ratings in excess of 10 percent, each, are not warranted for the 
Veteran's peripheral neuropathy of the upper extremities.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code (Code) 8515 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that such worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A December 2008 letter 
provided such notice.  The claim was readjudicated after further 
development was completed (and the Veteran had opportunity to 
respond).  See April 2010 supplemental statement of the case.

Regarding VA's duty to assist, all relevant treatment records are 
associated with the claims file.  The Veteran has not identified 
any pertinent treatment records that are outstanding.  He was 
examined by VA (including in August 2009 and in February 2010, 
pursuant to the Board's December 2008 remand).  The Board finds 
that the examinations are adequate for rating purposes, as they 
are based on a review of/familiarity with the pertinent medical 
history, and the findings included the information necessary for 
consideration of the applicable criteria.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 
Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here as the current ratings 
assigned encompass the severity of the disabilities shown 
throughout the appeal period, staged ratings are not indicated.

A May 2005 rating decision granted the Veteran service connection 
for peripheral neuropathy of the upper extremities, rated 
noncompensable.  This appeal stems from a claim for increase 
received in April 2006.

VA treatment records from October 2005 to August 2008 show, in 
pertinent part, that the Veteran had complaints/was seen for 
polyneuropathy, with peripheral neuropathy of the upper 
extremities (and superimposed carpal tunnel syndrome).

On November 2006 VA examination, the Veteran reported an increase 
in numbness and tingling of his hands and forearms that occurs 
during the night.  He indicated that the symptoms may last for 
two hours at night, and then 10 to 15 minutes during the day.  He 
stated when he experiences the symptoms he is unable to function 
(i.e., unable to drive, to hold objects, cannot eat well/hold a 
fork) and feels weak.  Physical examination revealed intact motor 
function C5 to C8 and T1, bilaterally; decreased sensation in the 
C8 distribution, bilaterally; no thenar atrophy; no paralysis; no 
joints affected; negative Tinel's sign and negative Phalen's 
test, bilaterally.  Bilateral carpel tunnel syndrome was 
diagnosed.  The examiner noted that such was most likely due to 
diabetes as a form of neuropathy.

On June 2007 VA EMG/NCS of the upper extremities, the impression 
was:

"The electrodiagnostic studies, history and physical exam 
are most consistent with a median neuropathy at the level 
of both wrists, suggesting bilateral carpal tunnel 
syndrome.  It appears to be of a least moderate degree 
bilaterally.  The electrodiagnostic findings, history, and 
physical exam also indicate a sensorimotor axonal 
neuropathy with mild involvement of both upper 
extremities."

A February 2009 report submitted by the Veteran in support of his 
claim pertains to the lower extremities.

A March 2009 VA EMG/NCS of the left upper and lower extremities 
shows axonal polyneuropathy, moderately severe, sensory and 
motor; and superimposed moderately severe CTS at the left wrist 
at least.

On August 2009 VA examination, the Veteran reported weakness and 
tingling in his upper extremities lasting anywhere from seconds 
to 2 minutes.  He indicated that the left hand was worse.  He 
reported reduced temperature perception to heat in his fingers, 
but no loss of position recognition.  Physical examination 
revealed muscle strength of 5, bilaterally; no muscle impairment 
bilaterally; decreased vibration, bilaterally; normal light touch 
and position sense, bilaterally; no paralysis noted, bilaterally; 
and bilateral neuritis and neuralgia.  The examiner opined that 
there was mild impairment to employment and activities of daily 
living (and no impairment to participating in any sports).  The 
examiner noted that the Veteran was mainly impaired in his 
employment by his lower extremity function.

On February 2010 VA examination, the Veteran reported a numb 
shock feeling bilaterally lasting from 1 second to minutes to 
hours with tingling and 1 to 3 seconds with pain (he reported 
that his left arm is more severe).  He stated that if he does not 
rest, the pain and tingling get worse.  Physical examination 
revealed his ability to write showed no tremor (there was a 
slight tremor in the left hand); right upper extremity revealed 
normal motor exam with normal tone, no sign of atrophy and 5+ 
strength; sensory testing revealed normal position sense; 
vibration testing revealed just a trace decrease in the right 
thumb, touch was normal; pin testing was normal and two-point 
discrimination was normal at 5 mm; deep tendon reflexes were 1+ 
biceps, 1+ triceps, and 1+ finger flexion response; finger-to-
nose test was normal; rapid alternating movements were normal; no 
tremor of the right upper extremity was noted.  Left upper 
extremity revealed strength of 5+; normal tone; no sign of 
atrophy; normal position; trace decreased vibration; touch pin 
normal; two-point discrimination normal; deep tendon reflexes 
were 0 biceps, 0 triceps, 0 brachioradialis, and 1+ finger 
flexion response; finger-to-nose test was normal, but there was 
very mild vibratory tremor of the outstretched hand and of the 
termination of the left finger-to-nose test; however, rapid 
alternating movements were normal.  The examiner noted that the 
Veteran's upper extremities did not adversely affect his 
occupational activities.  The examiner noted that the Veteran can 
bowl, although he has not done so due to a left biceps tendon 
separation (for which service connection is not established).

The Veteran's bilateral upper extremity neurological disability 
is currently rated at 10 percent (for each extremity) under Code 
8515 (which pertains to ratings for paralysis of the median 
nerve).  Code 8515 provides that mild incomplete paralysis is 
rated 10 percent for either extremity; moderate incomplete 
paralysis is rated 30 percent for the major extremity and 20 
percent for the minor; and severe incomplete paralysis is rated 
50 percent for the major extremity and 40 percent for the minor.  
38 C.F.R. § 4.124a.  (The Veteran is right handed.)

The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

Peripheral neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating is to be rated on the scale for the nerve involved, 
with a maximum equal to severe incomplete paralysis.  The maximum 
rating for neuritis of the median nerve with no organic changes 
is that that for moderate incomplete paralysis.  38 C.F.R. 
§ 4.123a.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  

Based on the above-summarized evidence, the Board finds that 
throughout the appeal period symptoms of the Veteran's peripheral 
neuropathy (with superimposed carpal tunnel) of both upper 
extremities, have more nearly approximated the criteria for the 
10 percent ratings currently assigned.  Although he has reported 
experiencing increasing pain, numbness and tingling (and as noted 
he is competent to report such symptoms) objective physical 
examinations have consistently shown no more than mild 
neuritis/neuralgia of his hands and arms.  Significantly, 
examinations have not revealed such symptoms as constant pain, 
atrophy, or loss of position sense (and only slight or trace loss 
of vibratory sensation).  Notably, a VA examiner has opined that 
there is [only] mild impairment in daily living activities, and 
no impairment as to sports related activities; such findings are 
consistent with earlier (June 2007) EMG studies/NCS suggesting 
sensorimotor axonal neuropathy with mild involvement of both 
upper extremities. 

The Board has considered whether these claims warrant referral 
for extraschedular consideration.  Under Thun v. Peake, 22 Vet 
App 111 (2008), there is a three-step inquiry for determining 
whether a Veteran is entitled to an extraschedular rating.  
First, it must be determined whether the disability picture is 
such that schedular criteria are inadequate, i.e., whether there 
are manifestations of impairment that are not encompassed by the 
schedular criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's peripheral 
neuropathy of the upper extremities with the applicable schedular 
criteria, the Board finds that the [nature and degree of] 
disability shown throughout is wholly encompassed by the 
schedular criteria, and that consequently such criteria are not 
inadequate.  Therefore, referral for consideration of an 
extraschedular rating is not necessary.  

Although the Veteran is unemployed, such status is neither shown, 
nor alleged, to be due to the peripheral neuropathy of the upper 
extremities (it is suggested that neuropathy of the lower 
extremities may be implicated).  Consequently, the matter of 
entitlement to a total rating based on individual unemployability 
is not raised by the record.  

The preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for peripheral neuropathy of the 
upper extremities; accordingly, these claims must be denied. 


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the 
right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
left upper extremity is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


